United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2041
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Shelby Lamont Baccus,                  *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 30, 2003

                                 Filed: January 6, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


      Shelby Baccus appeals the sentence the district court1 imposed following
revocation of his supervised release. Having carefully reviewed the record, we
conclude that Baccus’s revocation sentence does not exceed the maximum prison
term authorized by statute, is within the range recommended by the Sentencing



      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
Guidelines policy statements, and does not reflect an abuse of discretion. See United
States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review).

      The judgment is affirmed. We grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-